Citation Nr: 0000423	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  96-18 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by hair loss, claimed as undiagnosed illness.

2.  Entitlement to service connection for a disability 
manifested by skin loss and bumps on the head, claimed as 
undiagnosed illness.

3.  Entitlement to service connection for a disability 
manifested by breathing problems, claimed as undiagnosed 
illness.

4.  Entitlement to service connection for a disability 
manifested by aching joints, claimed as undiagnosed illness.

5.  Entitlement to service connection for a disability 
manifested by chest tightness, claimed as undiagnosed 
illness.

6.  Entitlement to service connection for a disability 
manifested by left-sided rib pain, claimed as undiagnosed 
illness.

7.  Entitlement to service connection for a disability 
manifested by fatigue, claimed as undiagnosed illness.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant, his mother, and his sisters


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The appellant had active military service from November 1988 
to March 1993.  He served in the Southwest Asia theater of 
operations during the Persian Gulf War from October 1990 to 
April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which, in pertinent part, denied the 
appellant's claims for service connection for hair loss, skin 
loss, breathing problems, aching joints, fatigue, chest 
tightness, and left rib cage pain.  The appellant's claims 
folder is now under the jurisdiction of the RO in Atlanta, 
Georgia.

The issues of entitlement to service connection for 
headaches, impotence, weight loss, an acquired psychiatric 
disorder, and PTSD were certified to the Board as on appeal.  
For the reasons discussed below, the Board finds that 
although the appellant's representative filed a notice of 
disagreement with the denial of these claims in a January 
1999 rating decision, an appeal was only initiated, not 
perfected.  Therefore, as discussed below, the appellant will 
need to file a substantive appeal if he wants these claims to 
be considered by the Board.

Moreover, the issues of entitlement to service connection for 
hypertension and sinusitis were not certified to the Board on 
appeal.  For the reasons discussed below, the Board finds 
that the appellant has filed a notice of disagreement with 
the denial of these claims in the January 1999 rating 
decision, thereby initiating an appeal.

In October 1999, a videoconference hearing was held before 
the undersigned, who is the Board member making this decision 
and who was designated by the Chairman to conduct that 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 1999).  
The appellant indicated at his hearing that he wished to 
withdraw his claims for service connection for a right wrist 
ganglion cyst, athlete's foot, and bilateral foot pain from 
his appeal.  An appeal may be withdrawn in writing at any 
time before the Board renders a decision.  See 38 C.F.R. 
§ 20.204 (1999).  The appellant's withdrawal of these issues 
from appeal was reduced to writing when the hearing was 
transcribed.  Cf. Tomlin v. Brown, 5 Vet. App. 355 (1993) 
(hearing testimony before the RO, when reduced to writing, 
can constitute a notice of disagreement).  Once the appellant 
withdrew these issues from his appeal, there remained no 
allegations of errors of fact or law for appellate 
consideration, and these issues are, therefore, not before 
the Board.


REMAND

Additional due process and evidentiary development are needed 
prior to further disposition of these claims.


A.  Due process

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993) (citations omitted).  Where such 
review reasonably reveals that the claimant is seeking a 
particular benefit, the Board is required to adjudicate the 
issue or, if appropriate, remand the issue to the RO for 
development and adjudication; however, the Board may not 
ignore an issue so raised.  Id.  

In his April 1996 substantive appeal and in an April 1998 
statement, the appellant raised additional claims.  A January 
1999 rating decision then denied his claims for service 
connection for headaches, impotence, weight loss, various 
acquired psychiatric disorders, and PTSD.  The RO erroneously 
included these issues in the May 1999 Supplemental Statement 
of the Case, even though a notice of disagreement had not yet 
been filed with respect to these issues.  In July 1999, the 
appellant's representative filed a brief that listed the 
issues of service connection for headaches, impotence, weight 
loss, an acquired psychiatric disorder, and PTSD as on 
appeal.  This document, filed at the RO and interpreted 
liberally, would be timely as a notice of disagreement with 
the January 1999 rating decision that denied these claims.  
The appellant was informed at the hearing in October 1999 
that his representative's statement would be accepted as a 
notice of disagreement, but that he had to perfect an appeal 
with respect to these claims.

The January 1999 rating decision also denied the appellant's 
claims for service connection for hypertension and sinusitis.  
After his hearing in October 1999, the appellant also filed a 
statement indicating his disagreement with the RO's denial of 
his claims for service connection for hypertension and 
sinusitis.  This document, filed at the RO, would also be 
timely as a notice of disagreement with the January 1999 
rating decision that denied these claims.

It is proper to remand these claims because the appellant has 
not been provided a statement of the case (SOC) on these 
issues.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 
see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 
16-92 (O.G.C. Prec. 16-92).  However, these issues will be 
returned to the Board after issuance of the SOC only if 
perfected by the filing of a timely substantive appeal.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 
Vet. App. at 130.

B.  Evidentiary development

First, where VA has notice of the existence of evidence that 
may be sufficient to well ground a claim, VA has a duty to 
inform the appellant of the necessity to submit that evidence 
to complete his application for benefits.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995); 38 U.S.C.A. § 5103(a) (West 
1991).  During his 1999 hearing, the appellant discussed the 
various symptoms that he felt had resulted from his service 
in the Persian Gulf and stated that his VA psychiatrist, Dr. 
B., had told him that several of things could be due to 
things such as smoke from burning oil wells, sand storms, 
medications, unpurified water, etc.  Such opinions are not 
shown in the VA treatment records associated with the claims 
file.  The appellant should be informed of the need to obtain 
written statements from any medical professional he maintains 
has told him that any of his current medical 
disorders/symptoms are related to his military service in any 
manner.  It is his ultimate responsibility to submit evidence 
in support of his claims.  38 C.F.R. § 3.159(c) (1999).  See 
also 38 U.S.C.A. § 5103(a) (West 1991).

Second, the appellant's complete VA treatment records have 
not been associated with the claims file.  VA records are 
considered part of the record on appeal since they are within 
VA's constructive possession, and these records must be 
considered in deciding the appellant's claims.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  He testified that he 
received treatment at the VA Medical Center in Decatur, 
Georgia, from 1993 until early 1999.  There are some records 
associated with the claims file from the VA Medical Center in 
Atlanta.  The RO must obtain all of the appellant's treatment 
records from both these facilities to ensure that a complete 
record is before the Board.

Accordingly, this case is REMANDED for the following:

1.  Obtain and associate with the claims 
file the appellant's medical records from 
the VA Medical Centers in Atlanta and 
Decatur for all hospitalization and 
outpatient treatment from 1993 to the 
present. 

2.  Tell the appellant that he should 
obtain written statements from any 
physician that he maintains has told him 
that any of his current medical disorders 
and/or symptoms are related to his 
military service, including his service in 
the Persian Gulf.  The medical rationale, 
as well as a discussion of the medical 
records on which the opinions are based, 
should be provided.  Provide him an 
opportunity to obtain this evidence and 
submit it in keeping with his ultimate 
responsibility to furnish evidence in 
support of his claim, and notify him of 
the time limit within which he is 
requested to provide the evidence.  
38 C.F.R. § 3.159(c) (1999).

3.  Thereafter, readjudicate the 
appellant's claims of (a) entitlement to 
service connection for a disability 
manifested by hair loss, claimed as 
undiagnosed illness; (b) entitlement to 
service connection for a disability 
manifested by skin loss and bumps on the 
head, claimed as undiagnosed illness; (c) 
entitlement to service connection for a 
disability manifested by breathing 
problems, claimed as undiagnosed illness; 
(d) entitlement to service connection for 
a disability manifested by aching joints, 
claimed as undiagnosed illness; (e) 
entitlement to service connection for a 
disability manifested by chest tightness, 
claimed as undiagnosed illness; (f) 
entitlement to service connection for a 
disability manifested by left-sided rib 
pain, claimed as undiagnosed illness; and 
(g) entitlement to service connection for 
a disability manifested by fatigue, 
claimed as undiagnosed illness.  The RO 
should apply all appropriate laws and 
regulations and consider any additional 
evidence developed upon remand.  If any 
benefit sought on appeal remains denied, 
provide the appellant and his 
representative a supplemental statement 
of the case, and allow an appropriate 
period of time for response.

4.  Provide the appellant and his 
representative a statement of the case as 
to the issues of (a) entitlement to 
service connection for a disability 
manifested by impotence, claimed as 
undiagnosed illness; (b) entitlement to 
service connection for a disability 
manifested by weight loss, claimed as 
undiagnosed illness; (c) entitlement to 
service connection for migraine 
headaches; (d) entitlement to service 
connection for headaches, claimed as 
undiagnosed illness; (e) entitlement to 
service connection for an adjustment 
disorder with mixed disturbance of 
emotions and conduct, claimed as 
undiagnosed illness; (f) entitlement to 
service connection for an acquired 
psychiatric disorder, other than post-
traumatic stress disorder (PTSD), to 
include adjustment disorder, psychosis, 
major depression, and/or schizophrenia; 
(g) entitlement to service connection for 
post-traumatic stress disorder (PTSD); 
(h) entitlement to service connection for 
hypertension; and (i) entitlement to 
service connection for sinusitis.  Notify 
the appellant that, if any of these 
issues is not resolved to his 
satisfaction, he must file a timely and 
adequate substantive appeal, and notify 
him of the time limit within which he 
must do so, in order to perfect an appeal 
of any of these issues to the Board.  See 
38 C.F.R. §§ 20.200, 20.202, and 
20.302(b) (1999).  Allow an appropriate 
period for response.

Thereafter, the case should be returned to the Board for 
further appellate review, if appropriate.  The appellant has 
the right to submit additional evidence and argument on the 
matters that the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purposes of this REMAND are to fulfill due process 
considerations and obtain additional evidence.  No inference 
should be drawn regarding the final disposition of these 
claims as a result of this action.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (Historical and Statutory Notes) (West 
Supp. 1999).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


